                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CALVIN CAMPS,

                      Plaintiff,
                                                       CIVIL ACTION
           v.                                          NO. 14-01498


MICHAEL NUTTER, et al.,

                      Defendants.


                                      ORDER

      AND NOW, this 14th day of March, 2019, upon consideration of Defendants’

Motion for Summary Judgment, (ECF No. 66), and Plaintiff ’s Response, (ECF No. 81),

it is hereby ORDERED that the Motion is GRANTED and judgment entered for the

Defendants.


                                             BY THE COURT:


                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.
